                                                                                     D
      Case: 1:21-cv-02343 Document #: 1 Filed: 04/30/21 Page 1 of 19 PageID #:1


                                                                           REC0E IVEAJS
                                                                               /2021
                                                                                   4/3
                         IN THE UNITED STATES DISTRICT COURT
                                                                              . BRUTON RT
                        FOR THE NORTHERN DISTRICT OF ILLINOIS RTKH,OUM.SA.SDG
                                                                            ISTRICT COU
                                                             CLE
                                   EASTERN DIVISION


ROSE MEACHAM,                                          )

                               Plaintiff,
                                                       )
                                                       ) No.
                                                               1:21-cv-02343
                                                       )
                       v.                              ) JURY TRIAL DEMANDED
                                                       )
United States Department of Education,                                 )
                                                       )
                               Defendant.              Judge
                                                       )       Steven C. Seeger
                                                       Magistrate Judge M. David Weisman

                  COMPLAINT: Charged for the Privilege of Being Robbed

       Plaintiff Rose Meacham, pro se, brings this Complaint against United States Board of

Education, pursuant to Title VII of the Civil Rights Act of 1964, 42 U.S.C. §2000e, et seq., as

amended (“Title VII”), the Americans with Disabilities Act, 42 U.S.C. §12101, et seq. (“ADA”),

and Title IX of the Education Amendments of 1972, 20 U.S.C. §1681, et seq. (“Title IX”). The

Complaint alleges, among other things, that Defendant is acting outside its appointed position

and abusing its power to invest in the failure of students, with a prejudice against protected

classes. It also facilitates and encourages a system of labor exploitation and abuse of protected

class students through its unlawful regulations and failure to meet Civil and Federal Laws within

its own office. If Defendant is not held accountable for its collective harm against protected class

students like the Plaintiff, these systems of financial exploitation disguised as public interest

government offices, will build a surf class of unpaid, underpaid student laborers too desperate for

even a basic living wage to risk losing their jobs – too hungry to report these labor abuses and

Title IX abuses outlined in this Complaint, which Defendant is nurturing with its intentional

dysfunction.



                                                  1
      Case: 1:21-cv-02343 Document #: 1 Filed: 04/30/21 Page 2 of 19 PageID #:2




       As alleged in detail below, from approximately Fall 2015 through the filing of this

Complaint, Defendant has subjected Plaintiff to a widespread and continuous pattern of unlawful

discrimination, including unlawful prejudiced based harm by misreporting Plaintiff’s Status with

her Student Loan payments while she was attending University. Subsequently, Defendant is now

exploiting their unlawful harm against Meacham by stealing Meacham’s tax reimbursement

which she uses to pay for her disability medical fees and other required expenses to live and gain

employment. Meacham has been a registered Independent Contractor, owns her own Intellectual

Property, and runs volunteer organizations to aid underprivileged persons in her community.

Defendant has impeded Meacham’s ability to gain employment as an Independent Contractor by

continuing to harm Meacham with unlawful garnishing of her tax reimbursement checks and

other necessary Federal Funds Meacham requires to live. Meacham’s volunteer work and aid to

underprivileged persons in her community harms many protected classes who share Meacham’s

minority status. Namely, Plaintiff is a disabled person, a woman, a gender nonbinary person,

belonging to the Jewish religion, an older age person in a male dominated field known as STEM

(Science, Technology, Engineering, Math.

       Furthermore, Plaintiff is unable to procure value and gain return on her investment in her

education at Bard College, New York University, or elsewhere, due to this ongoing, unresolved

harm against Meacham, a disabled, older nonbinary Jewish woman working in STEM. The

Student Loans for Bard College were taken out by an individual other than the Plaintiff – which

means they are in fact fraudulent loans under Meacham’s name that are damaging her credit and

harassing her with payment demands on a monthly basis. The Defendant falsely reported the

Plaintiff defaulted on all Student Loans awarded to Plaintiff for New York University, when in

fact Meacham was enrolled as a PhD Student. The Defendant was made aware of all of these



                                                2
      Case: 1:21-cv-02343 Document #: 1 Filed: 04/30/21 Page 3 of 19 PageID #:3




aforementioned crimes but continually refuses to rectify these damages by correcting the false

reports of default and by correcting the name that the loans are under so it reflects the person’s

name who actually took the loans out. The financial damages and irreversible career delays and

harms that are a direct result of the Defendant’s crimes against Meacham has made it impossible

for Meacham to make use of the degrees that she paid for with these Student Loans. Meacham is

in actual fact still a student and has not yet even been able to use the degrees she paid for to gain

employment due to the Defendant’s ongoing harm against her.

        Thus, the Defendant’s unlawful discrimination and harm against Meacham based on her

protected classes has rendered the original value of Meacham’s Student Loans null and void.

Any value Meacham stood to gain from these Student Loans was rendered unattainable by

the very design of the loans themselves and the Defendant’s manner of applying them.

I.      Jurisdiction and Venue.

        1.    This Court has original jurisdiction of Plaintiffs’ claims pursuant to 28 U.S.C.

§§1331 and 1343(a)(4), and 42 U.S.C. §§2000e-5(f)(1) and (3).

        2.    Venue where Plaintiff is currently enrolled as a Graduate Student Employee lies

within this District pursuant to 28 U.S.C. §1391, because Defendant resides in this District in

that it is subject to the Court’s personal jurisdiction with respect to this action.

II.     The Parties.

         3.   Plaintiff was a student at University of Nottingham in Nottingham, England and

 employed by University of Nottingham September 2015 through August 2016 (discussions

 regarding enrollment and employment status continued through May 2017. At this time

 Plaintiff accepted an alternate offer from University of Illinois from 2017 which is still ongoing

 presently. Plaintiff has used her background to major as a PhD Student in the field of



                                                   3
     Case: 1:21-cv-02343 Document #: 1 Filed: 04/30/21 Page 4 of 19 PageID #:4




Computational Neuroscience and has already worked for the top three tech companies in the

world, including Google, Apple, and Adobe. Her credentials make her a valued student

employee with a bright, promising future to innovate her field. Additionally, as a disabled

nonbinary woman, her unique perspective gives her the rare ability to build technology and

medical research for the future that has the potential to elevate underrepresented persons in our

country. Meacham’s track-record in community service and outreach proves her intent to make

her own financial investment in her education a benefit to humanity at large.

       4.    In her multiple attempts to file documents with the United States Board of

Education regarding her enrollment status at her Universities, Defendant discriminated against

her based on her sex, gender, age and disability and is harming her by garnishing her wages, tax

returns thus making it impossible for Plaintiff to live or receive disability services. Absolutely

zero disability services or accommodations of any kind are given to students with Plaintiff’s

protected classes. On the repeat incidents where Plaintiff requested disability services and

accommodations throughout the filing processes regarding her Student Loans, the Defendant

refused to give anything. It is unlawful that the United States Board of Education is not up to

code for the aforementioned laws including Title IX, Title VII, ADA Laws, and more.

Additionally, no accommodations whatsoever are given to women and nonbinary people who

are involved in labor and educational disputes based on Title IX reporting incidents. When

Plaintiff has made attempts to correct these harms and reverse the incorrect reporting of

Meacham’s status as a student, the Defendant refuses. Therefore, Plaintiff has no other option

to resolve these harms against her but to file Federal Lawsuits. Plaintiff has medical and

neurobiological disabilities.




                                                4
    Case: 1:21-cv-02343 Document #: 1 Filed: 04/30/21 Page 5 of 19 PageID #:5




       5.     Plaintiff currently resides at Hyde Park Places: 5540 S Hyde Park Blvd, Apt 527,

Chicago, IL 60637

       6.     Defendant United States Department of Education is a recipient of federal funds

and in charge of managing federal funds within the meaning of Title IX, Title VII, ADA Laws,

and is serving the public, namely improving lives of students and the future of American Labor

and American Progress.

       7.     During the period of 2003-present, Defendant was charging Plaintiff fees

associated with the Student Loans in question and these fees are always paid on-time.

       8.     When Plaintiff relocated to Nottingham, England to finish her education,

Defendant refused to file her student status paperwork truthfully and refused to provide

Disability services and accommodations based on Plaintiff’s protected classes.

       9.     Defendant is currently harming the Plaintiff to the extent that she is unable to

afford basic life necessities or purchase products and services she requires to do her jobs. For

example, in 2017 Plaintiff’s tax returns were garnished in the amount exceeding $8,500 in

refunds she incurred as an Independent Contractor, Student Employee, and Disabled Person.

The damages suffered included not being able to purchase proper transportation for her new job

at University of Illinois, as well as being forced to incur debts to afford required medical

treatments.

       10. Prior to 2020, Plaintiff was residing at her place of academic employment in

Urbana-Champaign, Illinois near University of Illinois. Due to the COVID-19 pandemic,

Plaintiff moved to Chicago and is now enrolled at University of Illinois’ Chicago campus.

       11. Plaintiff is unable to rent apartments, rent cars, apply for credit cards, apply for

student loans, or function normally as an adult due to the financial harms of her Student Loans.



                                                 5
            Case: 1:21-cv-02343 Document #: 1 Filed: 04/30/21 Page 6 of 19 PageID #:6




               12. Plaintiff’s medical disabilities are worsening due to the financial harms of her

       Student Loans, rendering her unable to work successfully without accommodations in most

       types of jobs.

               13. Plaintiff is simply requesting that these acts of harm be reversed by reporting her as

       a student enrolled 2012-present, correcting the amounts owed, such as removing any and all

       penalty fees, placing a hold on incurring interest, refunding Plaintiff’s moneys in unlawfully

       garnished tax returns and wages.

               14. Unfortunately due to the impact of the ongoing harms against Plaintiff, she is

       unable to pay taxes or function as a normal adult until these damages are reversed. She asks for

       a quick and speedy resolution to this Federal Lawsuit in order to resume her normal daily

       activities and life as a productive adult.



III.   Defendant’s Discrimination, Harassment, Denial of Resources, and Harm Based on
       Disability.

               15. Plaintiff has demonstrated competence in filing her paperwork for Bard College

       Student Loans since 2007 and all of her payments have been on-time to this day. When Plaintiff

       required disability services and accommodations during the filing process in 2015 she was

       denied crucial services and accommodations repeatedly despite the fact this is unlawful.

       Overseas in England, Plaintiff continued to attempt to file, incurring phone bills for

       unreasonably delayed wait times, unclear instructions, argumentative phone operators and

       agents who refused to file her documents truthfully. Meacham was informed by said agents that

       the Defendant is not equipped to correct incorrect reports filed about students, nor are they

       equipped to provide disability services or accommodations. The garnishing of her moneys is




                                                       6
    Case: 1:21-cv-02343 Document #: 1 Filed: 04/30/21 Page 7 of 19 PageID #:7




making it impossible for Meacham to afford necessary living expenses, including disability

services and medical expenses she requires to live.

       16. Additionally, the Plaintiff’s mother was able to take out loans under the Plaintiff’s

name in 2003, despite the fact that Meacham was an adult at the time. Meacham reported this

act of fraud to the Defendant, requesting that Defendant change the loans to be in the Plaintiff’s

mother’s name, however the Defendant refuses to place these loans under the name of the

person who took them out. As a result of the Defendant’s unlawful policies that do not even

confirm identity and due to the fraudulent activities of harm against the Meacham by

Defendant, her credit has been damaged since she was a young adult and even while she was

still enrolled in her undergraduate program at Bard College, 2003-2007. The nature of these

predatory loans is that the interest accrues during enrollment, which means while students are

studying and unable to hold jobs to even make these required payments, the loans are being

reported as not paid but growing in the total amount owed. This is unlawful. The negative

results of these unlawful acts of fraud and harm were so bad Meacham was unable to rent her

own apartment when she graduated from college. The damages have impaired her entire life

with devastating financial limitations that even delayed Meacham’s ability to enter graduate

school, thus altering the course of her life and timing of her PhD Degree. Meacham had planned

on completing an accelerated track to earn her PhD in Psychology and even completed college-

level courses in High School, while declaring her intended major of Psychology ahead of other

students when she was still a teenager. This was a goal of hers that was blocked due to this

unrestrained government office that is meant to support students so they can reach their goals.

To harm students like me while I am still enrolled in school is unlawful. The Defendant’s




                                                7
     Case: 1:21-cv-02343 Document #: 1 Filed: 04/30/21 Page 8 of 19 PageID #:8




harmful irresponsibility to encourage fraud robbed me of my career, and charged me for the

privilege of being robbed by Defendant and Defendant’s facilitated Student Loans.

       17. In fact, the Plaintiff never would have agreed to the Defendant’s loans and those

the Defendant facilitated, had the Plaintiff known what the loans were. When the Plaintiff

decided between undergrad colleges she had a near full-ride offer at Smith College, where she

would have been free of any Student Loans when she graduated. The offer from Smith College

would have left Meacham debt-free and their Psychology Department, which was her major, is

superior to Bard College. Had Meacham been made aware of the loans associated with Bard

College, she would have clearly taken the offer with full tuition fees waived. It is unlawful for

the Defendant to harm students, who are disabled like the Plaintiff and who are intentionally

made unaware of the details of these loans. Doing this at the policy level exploits the limitations

of disabled individuals in a targeted, discriminatory and predatory fashion to profit financially

from financially ruining these protected class students. The Plaintiff’s federal charges assert

that the Defendant has exceeded its government appointed role to facilitate student loans to

commit intentional criminal acts of unreasonable, crippling financial debt and harm for its own

profit. These federal charges also assert that the Defendant is using intentional negligence and

intentionally dysfunctional services (such as call wait times, bureaucratic errors with no

procedures to correct them and agents who are instructed not to correct these errors, zero

disability services to clarify Student Loans, etc.) to commit these acts of harm and evade their

legal obligation to put new policies in place to ensure this degree of financial devastation is not

being waged against students. The Defendant is in effect not functioning as a government

office in service of students, but as an industry of financial exploitation targeting

protected classes. No student should be forced to live in financial devastation because a loan



                                                8
           Case: 1:21-cv-02343 Document #: 1 Filed: 04/30/21 Page 9 of 19 PageID #:9




      officer filed loans under the wrong name without using proper methods to confirm identity –

      and no student should be forced to live in financial devastation due to intentionally misleading

      policies, targeting and preying off of disabled students. The Defendant should not be permitted

      to continue using dysfunctional services where errors are committed and there is no

      consequence if they refuse to correct these errors – especially when committing the errors

      profits the Defendant at the expense of the student.



IV.   Defendant’s Discrimination, Harassment, Denial of Resources, and Harm Based on Sex.

             18. Plaintiff reported sexual harassment, assault and rape during her PhD in

      Nottingham, England during an unpaid Internship with Google DeepMind. Her supervisor in

      University of Nottingham wanted funding from Google and refused to work with the Plaintiff

      after she reported these Title IX incidents. As a result, University of Nottingham and Plaintiff’s

      legal representatives were in discussions about her academic standing through 2017. A

      resolution has still not been met and Plaintiff is still in conversations with law firms to correct

      damages from these incidents, which have been life-changing. The Defendant refused to offer

      any Title IX services, accommodations or work with Meacham in any way to handle her

      Student Loans during this traumatic and life-altering emergency. In fact, the Defendant is not

      currently in compliance with any Title IX, Title VII, ADA Laws, and more because it gives

      their offices the unlawful opportunity to financially prey on victims while they are defenseless

      and in their weakest moments. The amount of money Defendant is making from their

      intentional and unlawful harm of me based on my protected classes is in the tens of thousands

      each year from interest, fees, and garnished moneys. There have been countless scientific




                                                       9
        Case: 1:21-cv-02343 Document #: 1 Filed: 04/30/21 Page 10 of 19 PageID #:10




     publications exploring statistical data to understand why there are not more women in STEM –

     I believe we are looking at the answer right now in these Federal Case documents.



V.   Defendant’s Discrimination, Harassment, Denial of Resources, and Harm Based on
     Gender.

            19. Plaintiff is a nonbinary gender woman and had plans to start a family using the

     garnished moneys from her wages and tax refunds. In 2017-present Meacham is unable to

     afford any of the required medical treatments or surgeries required to have children. Meacham

     can prove through medical examinations and Fertility Clinic records that this has been, in fact,

     Meacham’s plan to have a family in this more modern way since forever – medical

     documentation started in 2009. Meacham was in-fact working as a Student Intern in California

     briefly in 2017, again in 2018-2019 when she missed her opportunity to begin this process due

     to Defendants harms against her. For a government service aimed to enrich the lives of

     students, the Defendant has ruined Meacham’s life by intentionally harming her financially

     with full understanding they had unlawfully reported her student status, but Defendant still

     refuses to stop doing so. Defendant is therefore causing irreversible harms due to their systemic

     prejudice, negligence, non-compliance with Civil and Federal Laws, and dismissal of the very

     people they are serving.

            20. The unlawful harm against the Plaintiff is malicious and intentionally lacks human

     decency to the point of being inhumane. Meacham was forced to suffer homelessness and

     starvation as a direct result of the Defendants damages to her. After Meacham reported rape,

     assault and sexual harassment during her PhD in England 2015-2016, Defendant made it

     impossible for Meacham to pay for new housing or food. Defendant had refused to file

     Meacham’s student enrollment forms truthfully. Defendant intentionally reported Meacham as

                                                    10
   Case: 1:21-cv-02343 Document #: 1 Filed: 04/30/21 Page 11 of 19 PageID #:11




defaulting on a Student Loan while she was enrolled in a Doctoral Computer Science Program

at University of Nottingham in England. Additionally, Defendant refused to correct the error

and refused to accept new documents Meacham sent which means they intentionally falsely

reported Meacham, showing no mercy for her as she was in the middle of reporting sex based

crimes in her school. Intentionally harming Meacham while she was reporting Title IX crimes

about rape is inhumane and the Defendant needs to be punished in a way that Defendant is

forced to change its policies so this never happens again to another woman. Overcharging a

woman and financially harming her to the point of homelessness in the middle of a rape case is

just beyond words and is the single worst ordeal of my life that no amount of money or

reparations can ever repair. I was physically abused by during my academic Internship – made

to feel like my body was not my own and that I as a human being was worthless garbage my

attacker did not even think twice about harming just for a single act. And the Defendant’s

agents went after me with the faceless metal grasp of the machine used to churn out students

every year – moving my body into the pile of those that are set to be punished. I did not do

anything wrong – I was a fully enrolled student but the Defendant refused to correct their

unlawful harm against me, and did so during a time when this type of act has irreversible

damages you can never repay. To then be forced to sleep in an abandoned building, fearing how

I will buy food… there is no bureaucratic excuse the United States Department of Education

can give for their acts of harm against me. These acts of harm need to be corrected.

       21. As a result of Defendant’s false reports about Plaintiff’s student status and

unlawful demands for payment when Meacham was a student, her credit showed incorrectly

that she defaulted on her Student Loans when in fact she had not. Defendants refused to correct

these false reports about Meacham. Defendants refused to offer any services or relief to correct



                                              11
         Case: 1:21-cv-02343 Document #: 1 Filed: 04/30/21 Page 12 of 19 PageID #:12




      these unlawful mischaracterizations about Meacham’s finances. As a direct result of

      Defendant’s harm against Meacham, during 2016-2017 Meacham was unable to finish her

      graduate degree, unable to qualify for small loans to accept new PhD offers from other

      universities, and her credit score was so low she was unable to qualify for residences and pay

      for rent and pay for food – Meacham was homeless and starving due to Defendant’s unlawful

      and inhumane harm of her.


VI.   Defendant’s Discrimination, Harassment, Denial of Resources, and Harm Based on Age.

             22. Plaintiff can, unfortunately and devastatingly, also prove that for women electing

      to have children in this modern way, there are biological limitations and strict deadlines for

      doing so. Meacham is currently in the final year, age 36, for the only medically safe time for

      her to have children. Now there will be huge medical risks, health complications, and risks for

      permanent harms to her children and herself when she engages in this process. Due to the fact

      she is also disabled, there are even worse medical impacts on her own physical body now due to

      Defendant’s financial harms against her.

             23. Plaintiff is an older woman in STEM. In fact, Plaintiff is more than 12-15 years

      older than other students she is competing with in her school. Defendant has caused irreversible

      damages to Meacham’s career because of their unlawful changes to her student enrollment

      status and therefore her financial credit scores. Because of Plaintiff’s age the Defendant refuses

      to offer academic scholarships and funding to her based on her protected classes. Additionally,

      due to the facts that the Defendant is not up to code with Title IX, Title VII, ADA Laws and

      civil and Federal Laws for protected classes, none of the delays caused by her Title IX reports

      and Whistleblower Acts were factored into the processing of Student Loan documents. As a

      result of this systemic prejudice, refusal to follow Civil and Federal Laws for protected classes,

                                                     12
   Case: 1:21-cv-02343 Document #: 1 Filed: 04/30/21 Page 13 of 19 PageID #:13




Defendant is refusing to make it possible for Plaintiff to finish her PhD Degrees which are

required in order to repay her Student Loans and have a quality of life as an older, disabled,

nonbinary gender woman. As mentioned, the costs associated with Plaintiff’s Disability

Services and medical requirements for her chosen method of childbirth, offset by the

Defendants charges require Meacham earn more than other people without her protected

classes. This places her at an unfair disadvantage in life upon graduation. This should be

factored into interest rates and fees, but nothing is done by Defendant to ensure the value of the

Student Loan investment is equivalent for students belonging to protected classes.

       24. The Queens Mary College, Oxford University, Royal College of Art, and

Goldsmith University in England all offered Meacham PhD admission after her adviser refused

to work with her because she reported rape (during an unpaid internship with a major financer).

In order to begin in these Doctoral Programs, Meacham needed funding for her first year but

she was ineligible for any student grants, loans, or even credit cards due to the unlawful harms

from Defendant. The value of these PhD Degree offers is in the hundreds of thousands of

dollars and would have entitled Meacham to a salary ~$175,000-~$250,000 upon graduation.

These salary figures are confirmed by the offers made to Meacham previously from the top tech

companies in the world such as Google, Apple, Adobe, Microsoft, and others. Meacham had

always planned to use these high salaries to pay off her Student Loans in-full within the first 2

years of graduating. This has been successfully done by many of Meacham’s colleagues who

are male and offered positions in the same companies and exact same industry – however due to

the fact Meacham is a woman, gender nonbinary, disabled and older, the Defendant is

unlawfully discriminating against her and harming her to the point she is unable to ever repay

her loans.



                                               13
          Case: 1:21-cv-02343 Document #: 1 Filed: 04/30/21 Page 14 of 19 PageID #:14




              25. Lastly, Plaintiff invested over $300,000 into her academic education which is

       proven to have a fair return on investment, as seen in other students graduating from her same

       schools. However, due to this prejudiced unfair treatment of Meacham, based on her protected

       classes, she is now unable to receive the same return on her investment as other students who

       do not share her protected classes. For example, this is most obvious in Meacham’s Intellectual

       Property, which is valued at over $500,000. However, Meacham now lacks the ability to apply

       for start-up business loans – she cannot even apply for a credit card – due to the Defendants

       unlawful harms against her. This causes irreversible damages to Meacham’s life, career, ability

       to even use the degrees she has paid for and went into debt with Defendant to pay for in the first

       place. These acts of harm by Defendant against Meacham also harm other government offices

       who are now paying subsidies to Meacham as a direct result of Defendants harming of her. In

       other words, Meacham would not need to request government assistance if Defendant was not

       harming her. Similarly, Meacham would be able to repay her Student Loans in full by the year

       2025 if Defendant was not harming her. The fact that Defendant’s harm of Meacham causes

       damages to other government offices makes these unlawful policies that target protected classes

       with harm, all the more serious. The Defendant is in fact not doing its job. Furthermore, the

       Defendant is actively harming students with protected classes to the point they become

       dysfunctional members of society which harms us all – especially the Federal Government who

       picks up the tab.



VII.   Damages Suffered by Plaintiff.

              26. As a result of Defendant’s unlawful discrimination, harassment, denial of resources

       and harm, Plaintiff is unable to complete her Doctoral Degree in a reasonable amount of time.



                                                      14
   Case: 1:21-cv-02343 Document #: 1 Filed: 04/30/21 Page 15 of 19 PageID #:15




Additionally, Plaintiff is unable to repay any of her Student Loans. Plaintiff is unable to

function normally as a member of society, which is evidenced in examples such as her inability

to pay taxes, inability to pay medical expenses, inability to pay disability services, inability to

pay for or apply for company start-up fees, unable to qualify for credit cards, unable to qualify

for residential leases, unable to gain small housing loans, unable to rent cars, unable to apply

for student loans, and so forth. More seriously, Plaintiff is unable to safely have children based

on her protected classes. Plaintiff has been reported dishonestly by Defendant to credit bureaus

Plaintiff’s credit score has been permanently damaged. Plaintiff has suffered irreversible

character and reputation damages as a result of Defendants harm. Plaintiff has lost 6 different

PhD Offers and suffered irreversible career damages and losses as a result of Defendants harm.

Plaintiff has had her tax returns and wages garnished. Plaintiff’s Student Loan amount owed is

now being totaled incorrectly and the fees, and interest have been applied unlawfully.



                          COUNT I -- VIOLATION OF TITLE VII

        27. Plaintiff repeats, realleges, and incorporates the previous allegations as though

fully set forth herein.

        28. Defendant’s unlawful discrimination, harassment, denial of resources, false

reporting, and harms against Plaintiff were in violation of the rights secured to her by Title VII.

        29. By the conduct described above, Defendant intentionally violated Plaintiff’s rights

under Title VII and is still refusing to correct said violations.

        30. As a result of the violations of her Title VII rights, Plaintiff is entitled to equitable

relief, including “make-whole” remedies and equitable monetary relief, to remedy and

compensate for the effects of Defendant’s unlawful actions.



                                                 15
   Case: 1:21-cv-02343 Document #: 1 Filed: 04/30/21 Page 16 of 19 PageID #:16




        31. As a result of Defendant’s intentional violation of Plaintiff’s Title VII rights, she

has suffered emotional distress, lost substantial wages, character and reputation damages, she

has suffered starvation and homelessness, she is unable to finish her Doctoral Degree, unable to

start her organizations and companies using the Intellectual Property she made in school (i.e.

unable to earn returns on Student Loan investments), suffered physical damages, and she is

unable to start a family.

        32. In its discriminatory and retaliatory actions as alleged above, Defendant has acted

with malice or reckless indifference to Plaintiff’s rights, thereby entitling her to an award of

punitive damages.

        33. To remedy the violations of Plaintiff’s rights secured by Title VII, Plaintiff

requests that the Court award the relief prayed for below.

                            COUNT II -- VIOLATION OF TITLE IX

        34. Plaintiff repeats, realleges, and incorporates all previous allegations as though fully

set forth herein.

        35. Defendant’s unlawful discrimination, harassment, denial of resources, false

reporting, and harms against Plaintiff were in violation of the rights secured to her by Title IX.

        36. By the conduct described above, Defendant intentionally violated Plaintiff’s rights

under Title IX and is still refusing to correct these violations.

        37. As a result of the violations of her Title IX rights, Plaintiff is entitled to equitable

relief, including “make-whole” remedies and equitable monetary relief, to remedy and

compensate for the effects of Defendant’s unlawful actions.

        38. As a result of Defendant’s intentional violation of Plaintiff’s Title IX rights, she

has suffered emotional distress, lost substantial wages, character and reputation damages, she



                                                 16
   Case: 1:21-cv-02343 Document #: 1 Filed: 04/30/21 Page 17 of 19 PageID #:17




has suffered starvation and homelessness, she is unable to finish her Doctoral Degree, unable to

start her organizations and companies using the Intellectual Property she made in school (i.e.

unable to earn returns on Student Loan investments), suffered physical damages, and she is

unable to start a family.

        39. In its discriminatory and retaliatory actions as alleged above, Defendant has acted

with malice or reckless indifference to Plaintiff’s rights, thereby entitling her to an award of

punitive damages.

        40. To remedy the violations of Plaintiff’s rights secured by Title IX, Plaintiff requests

that the Court award the relief prayed for below.

                            COUNT III -- VIOLATION OF THE ADA

        41. Plaintiff repeats, realleges, and incorporates all previous allegations as though fully

set forth herein.

        42. Plaintiff is an individual with a disability and/or a record of a disability within the

meaning of the Americans with Disabilities Act, 42 U.S.C. §12101, et seq.

        43. Defendants’ unlawful conduct based upon Plaintiff’s disability was in violation of

the rights secured to her by the ADA.

        44. By the conduct described above, Defendant intentionally violated Plaintiff’s rights

under the ADA.

        45. As a result of the violations of her ADA rights, Plaintiff is entitled to equitable

relief, including “make-whole” remedies and equitable monetary relief, to remedy and

compensate for the effects of Defendant’s unlawful actions.

        46. As a result of Defendant’s intentional violation of Plaintiff’s ADA rights, she has

suffered emotional distress, lost substantial wages, character and reputation damages, she has



                                                17
   Case: 1:21-cv-02343 Document #: 1 Filed: 04/30/21 Page 18 of 19 PageID #:18




suffered starvation and homelessness, she is unable to finish her Doctoral Degree, unable to

start her organizations and companies using the Intellectual Property she made in school (i.e.

unable to earn returns on Student Loan investments), suffered physical damages, and she is

unable to start a family.

       47. In its discriminatory and retaliatory actions as alleged above, Defendant acted with

malice or reckless indifference to Plaintiff’s rights, thereby entitling her to an award of punitive

damages.

       48. To remedy the violations of Plaintiff’s rights secured by the ADA, Plaintiff

requests that the Court award the relief prayed for below.

                     PRAYER FOR RELIEF FOR ALL VIOLATIONS

      WHEREFORE, Plaintiff respectfully request that this Court:

      (a)    declare that Defendant’s actions were in violation of the law;

      (b)    award Plaintiff wages and other benefits she was denied as a result of
             Defendant’s unlawful conduct;

      (c)    award all students with Plaintiff’s protected classes equal rights to
             education by demanding Defendant make policies that adhere to Civil and
             Federal Laws;

      (d)    award Plaintiff compensatory damages;

      (e)    award Plaintiff punitive damages;

      (f)    award Plaintiff costs for medical treatments;

      (g)    award Plaintiff reasonable attorneys’ fees and costs (if any);

      (h)    award Plaintiff prejudgment interest; and

      (i)    award Plaintiff complete Student Loan forgiveness;

      (j)    award Plaintiff tuition and fees for the remainder of her Graduate Degree;




                                                 18
    Case: 1:21-cv-02343 Document #: 1 Filed: 04/30/21 Page 19 of 19 PageID #:19




      (k)   award Plaintiff complete clean credit score record without any history of
            Student Loans and negative credit scores;

      (l)   award all other such relief as the Court deems just and proper.

                                    JURY TRIAL DEMAND

      Plaintiff requests a jury trial.


                                    THANK YOU SO MUCH!



Plaintiff:
Rose Meacham _________________________


Date: 4-19-21




                                              19
